Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 1 of 8 Page ID #:2851



     1   Joseph R. Re (SBN 134479)
         joe.re@knobbe.com
     2   Stephen C. Jensen (SBN 149894)
         steve.jensen@knobbe.com
     3   Benjamin A. Katzenellenbogen (SBN 208527)
         ben.katzenellenbogen@knobbe.com
     4   Stephen W. Larson (SBN 240844)
         stephen.larson@knobbe.com
     5   KNOBBE, MARTENS, OLSON & BEAR, LLP
         2040 Main Street, Fourteenth Floor
     6   Irvine, CA 92614
         Phone: (949) 760-0404
     7   Fax: (949) 760-9502
     8   Adam B. Powell (SBN 272725)
         adam.powell@knobbe.com
     9   KNOBBE, MARTENS, OLSON & BEAR, LLP
         12790 El Camino Real
    10   San Diego, CA 92130
         Phone: (858) 707-4000
    11   Fax: (858) 707- 4001
    12   Attorneys for Defendants
         MASIMO CORPORATION and
    13   MASIMO AMERICAS, INC.
    14
    15
    16                 IN THE UNITED STATES DISTRICT COURT
    17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    18   PHYSICIANS HEALTHSOURCE,              )   Case No. 8:14-cv-00001 JVS (ADSx)
         INC.,                                 )
    19                                         )   Hon. Judge James V. Selna
                    Plaintiff,                 )
    20                                         )   MASIMO’S NOTICE OF EX
              v.                               )   PARTE APPLICATION AND EX
    21                                         )   PARTE APPLICATION TO
         MASIMO CORPORATION, et al.            )   STRIKE OR VACATE PHI’S
    22                                         )   MOTION FOR LEAVE;
                    Defendants.                )   MEMORANDUM OF POINTS
    23                                         )   AND AUTHORITIES IN
                                               )   SUPPORT THEREOF
    24                                         )
                                               )
    25
    26
    27
    28
Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 2 of 8 Page ID #:2852



     1                     NOTICE OF EX PARTE APPLICATION
     2         PLEASE TAKE NOTICE that, pursuant to L.R. 7-19, Defendants
     3   Masimo Corporation and Masimo Americas, Inc. (collectively, “Masimo”)
     4   hereby apply ex parte for an order striking or vacating Plaintiff’s Motion for
     5   Leave to File Second Amended Complaint to Add Additional Party Plaintiff.
     6   (Doc. No. 143.)
     7         PLEASE TAKE FURTHER NOTICE that pursuant to Hon. James V.
     8   Selna’s procedures, Plaintiff PHI’s response to this ex parte application must be
     9   filed not later than 24 hours after service has been completed.
    10         Counsel for Masimo met and conferred with counsel for PHI and gave
    11   notice of this Application on February 6 and 8, 2019, and attempted to address
    12   these issues over the phone and via email. (See Declaration of Benjamin A.
    13   Katzenellenbogen, ¶ 5.) The parties were unable to resolve the issue, and PHI
    14   refused to withdraw the Motion. (Id.) PHI’s counsel stated PHI has not decided
    15   whether PHI will oppose Masimo’s instant Ex Parte Application. (Id.)
    16         In accordance with L.R. 7-19 the name, address, telephone number, and
    17   email address of counsel for PHI are as follows:
    18   Ben J. Meiselas                           Brian J. Wanca
         meiselas@geragos.com                      bwanca@andersonwanca.com
    19   GERAGOS & GERAGOS                         Ross Good
         644 South Figueroa Street                 rgood@andersonwanca.com
    20   Los Angeles, CA 90017-3411                Glenn Hara
         Phone: (213) 625-3900                     ghara@andersonwanca.com
    21   Fax: (213) 625-1600                       ANDERSON + WANCA
                                                   3701 Algonquin Road, Suite 500
    22                                             Rolling Meadows, IL 60008
                                                   Phone: (847) 368-1500
    23                                             Fax: (847) 368-1501
    24   Matthew E. Stubbs
         mstubbs@mrjlaw.com
    25   MONTGOMERY, RENNIE & JONSON
         36 East Seventh Street, Suite 2100
    26   Cincinnati, Ohio 45202
         Phone: (513) 241-4722
    27   Fax: (513) 241-8775
    28
                                                -1-
Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 3 of 8 Page ID #:2853



     1          This Ex Parte Application is based upon this Notice, the Memorandum of
     2   Points and Authorities following this Notice, and the Declaration of Benjamin
     3   A. Katzenellenbogen (“Katz. Decl.”), including the exhibits attached thereto,
     4   which is filed concurrently herewith, any subsequently filed briefs and
     5   declarations, the pleadings and papers filed in this action, and any other
     6   arguments, evidence, and matters submitted to the Court, at the hearing or
     7   otherwise. A proposed order is also being lodged for the Court’s consideration.
     8                MEMORANDUM OF POINTS AND AUTHORITIES
     9                                I. INTRODUCTION
    10          The Court should strike or vacate the Plaintiff Physicians Healthsource
    11   Inc.’s (“PHI’s”) Motion seeking Leave to File Second Amended Complaint
    12   (Doc. No. 143). PHI’s filing and noticing of the Motion violated the Local
    13   Rules for at least two reasons.
    14          First, PHI violated Local Rule 7-3 by refusing to discuss with Masimo’s
    15   counsel “the substance of the contemplated motion” to add a new named
    16   plaintiff.   In particular, PHI refused to identify the proposed new named
    17   plaintiff, any details concerning the new plaintiff, or PHI’s basis for adding a
    18   new named plaintiff.
    19          Second, PHI also violated Local Rule 7-3 because it never discussed with
    20   Masimo’s counsel other relief sought in the motion.          The caption and
    21   introduction of the Motion misleadingly suggest the purpose of the proposed
    22   amendments is solely “To Add Additional Party Plaintiff.” However, the
    23   proposed Second Amended Complaint contains numerous substantive
    24   amendments that PHI admits it never discussed with Masimo’s counsel.
    25          Masimo identified these deficiencies and PHI refused to voluntarily
    26   withdraw the Motion to correct them.
    27   ///
    28   ///
                                                -2-
Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 4 of 8 Page ID #:2854



     1                                  II. ARGUMENT
     2   A.    PHI Previously Provided Improper Notice
     3         PHI initially filed this Motion on February 5, 2019, and noticed it for
     4   hearing on March 4, 2019. This violated the Local Rule requirement that PHI
     5   provide at least 28 days’ notice. See Local Rule 6-1. Moreover, it gave Masimo
     6   only six days to oppose a Motion that PHI asserts its counsel had been planning
     7   to file for ten weeks. (See Good Decl., (Doc. No. 143-1), ¶ 4.)
     8         Masimo informed PHI that PHI had provided improper notice, and that
     9   PHI had failed to conduct the required conference of counsel. (See Katz. Decl.,
    10   Ex. B.) PHI first attempted to use its own violation of the Local Rules to obtain
    11   concessions from Masimo. (See id., Ex. C.) Eventually, PHI re-noticed the
    12   Motion, but refused to conduct the required conference of counsel. (See id.,
    13   Ex. D.)
    14   B.    PHI Refused To Conduct The Conference Of Counsel
    15         The Local Rules require that “counsel contemplating the filing of any
    16   motion shall first contact opposing counsel to discuss thoroughly, preferably in
    17   person, the substance of the contemplated motion and any potential resolution”
    18   at least seven days prior to the filing of the motion. L.R. 7-3 (emphases added).
    19   The parties’ communications establish that PHI intentionally violated this rule.
    20         On January 28, 2019, counsel for PHI called counsel for Masimo to ask
    21   for consent to amend the complaint to add a new unnamed plaintiff. (Good
    22   Decl., (Doc. No. 143-1), Ex. A.) However, PHI’s counsel refused to discuss the
    23   substance of the amendment or the basis for the amendment. (Id.) Counsel for
    24   PHI specifically refused Masimo’s express requests to disclose or discuss
    25   (1) the identity of the proposed additional plaintiff, (2) any details concerning
    26   the new plaintiff, including how and when PHI first contacted that person, and
    27   (3) the basis for adding the new plaintiff. (Id.) Accordingly, Masimo informed
    28   ///
                                                -3-
Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 5 of 8 Page ID #:2855



     1   PHI that no conference of counsel had occurred. (Id.) Masimo invited PHI to
     2   provide this information and PHI refused. (Id.)
     3         When Masimo informed PHI that it had improperly noticed its Motion,
     4   Masimo also reiterated PHI’s failure to conduct the required conference. (See
     5   Katz. Decl., Ex B.) PHI nonetheless refused to conduct the required conference
     6   and even admitted that no such conference had occurred. (See Id., Ex. C.)
     7   Instead, PHI offered to “confer with you regarding those issues while the
     8   motion remains pending.” (Id.)
     9         This Court regularly strikes, vacates, or denies motions for failure to meet
    10   and confer in violation of L.R. 7-3. See Vo v. Cardovimex II Seafood Imp.-Exp.
    11   & Processing Joint Stock Co., 2014 WL 12564024, at *1 (C.D. Cal. Apr. 2,
    12   2014) (vacating motion for failure to meet and confer before filing); Russell v.
    13   Aurora Bank, FSB, 2013 WL 12172140, at *1 (C.D. Cal. July 16, 2013)
    14   (vacating motion for failure to meet and confer seven days before filing);
    15   Herrera v. Los Angeles USD, 2017 WL 10057510, at *1 (C.D. Cal. Feb. 15,
    16   2017) (ordering motions off calendar where parties failed to meet and confer
    17   more than seven days before filing); Bartko v. Fidelity Nat’l Financial, Inc., 12-
    18   cv-00986-JVS-MLG [Dkt. 41] (C.D. Cal. Apr. 11, 2013) (vacating motion
    19   without prejudice where parties failed to meet and confer); Manh v. Federal
    20   Deposit Insurance Corporation, 11-cv-01747 JVS (JPR) [Dkt. 112] (C.D. Cal.
    21   May 13, 2013) (denying motion without prejudice for failure to meet and
    22   confer).
    23         This Court has emphasized that, “[m]eet-and-confer sessions are required
    24   before the filling of motions, not after.”     Vo, 2014 WL 12564024, at *1
    25   (emphasis added).    This Court has also observed that “notifying opposing
    26   counsel of your intention to file a motion,” even if accompanied by a fully
    27   drafted copy of that motion, does not qualify as compliance with Rule 7-3.
    28   Advanced Thermal Sciences Corp. v. Applied Materials, Inc., No. 07-01384-
                                                -4-
Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 6 of 8 Page ID #:2856



     1   JVS (JWJx), [Dkt. 23] (C.D. Cal. Feb. 27, 2008) (vacating motion without
     2   prejudice for failure to meet and confer). PHI’s offer to meet-and-confer after
     3   filing this Motion willfully violated the Local Rules.
     4   C.    PHI Did Not Confer Regarding The Other Proposed Substantive
     5         Amendments To The Complaint
     6         PHI also violated Local Rule 7-3 because it never discussed with
     7   Masimo’s counsel the many other amendments in its proposed Second
     8   Amended Complaint. PHI’s Motion misleadingly suggests the only proposed
     9   substantive amendment is adding a new named plaintiff. (See Amended Notice
    10   (Doc. No. 144) p.1; Mem. (Doc. No. 143) pp.1-8.) Indeed, PHI’s Notice of
    11   Motion and the Introduction to PHI’s Memorandum are particularly misleading
    12   as both state that PHI seeks “leave to file its Second Amended Class Action
    13   Complaint (‘SAC’) to add additional Plaintiff Radha Geismann M.D. P.C.
    14   (‘Geismann’).” (Doc. No. 144, p.1 (emphasis added); Doc. No. 143, p.1
    15   (emphasis added).)    Likewise, that was the only issue raised by counsel during
    16   the parties’ initial discussion. (See Good Decl., Ex. A.)
    17         Masimo had no idea PHI was seeking to make other amendments until
    18   Masimo began reviewing PHI’s proposed SAC. Masimo noticed significant
    19   proposed revisions, including a new proposed class definition. (Compare Good
    20   Decl., Ex. 1 at ¶ 18 with Doc. No. 8, ¶ 19.)
    21         Masimo identified to PHI its concerns about the unidentified changes.
    22   (Katz. Decl., Ex. B.) But PHI refused to withdraw the motion. PHI offered
    23   only to “confer with you regarding those issues while the motion remains
    24   pending. Please provide your availability.” (Id., Ex. C.) As discussed above,
    25   however, “[m]eet-and-confer sessions are required before the filling of motions,
    26   not after.” Vo, 2014 WL 12564024, at *1 (emphases added).
    27         After Masimo realized PHI was proposing substantive amendments,
    28   Masimo specifically asked for a redline, and an explanation of why PHI wanted
                                                 -5-
Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 7 of 8 Page ID #:2857



     1   to make each substantive amendment. (Katz. Decl, Ex. C.) PHI refused. (Id.,
     2   Ex. D.)
     3          Masimo respectfully requests this Court strike, vacate, or deny PHI’s
     4   Motion, and direct PHI not to re-file it unless and until PHI fully complies with
     5   Local Rule 7-3.
     6         III. PHI’S ALLEGED CONCERNS ABOUT MOOTNESS DO NOT
     7   EXCUSE IT FROM HAVING TO COMPLY WITH THE LOCAL RULES
     8          During the meet-and-confer on this Application, counsel for PHI
     9   suggested that it intentionally avoided having a substantive conference of
    10   counsel before filing its Motion because counsel was concerned Masimo might
    11   use Geismann’s identity to moot Geismann’s claims. (See Katz. Decl., ¶ 5.)
    12   But concerns over mootness do not excuse PHI from complying with the Local
    13   Rules. Moreover, PHI refused to explain why it would be easier for Masimo to
    14   moot Geismann’s claims if PHI were to comply with Local Rule 7-3. (Id.) PHI
    15   also never explained why it could not meet and confer without disclosing the
    16   name of the proposed plaintiff. Nor could PHI’s purported concerns about
    17   mootness explain its refusal to identify the other substantive amendments it
    18   proposes to make to its pleading, or justify its failure to comply with Local Rule
    19   7-3 with respect to those amendments.
    20                                IV. CONCLUSION
    21          For all the reasons discussed above, Masimo respectfully requests the
    22   Court strike, vacate, or deny PHI’s Motion and direct PHI not to re-file it unless
    23   and until PHI fully complies with the Local Rules.
    24          The Court should also impose sanctions for PHI’s willful violation of the
    25   Local Rules in bad faith. See Local Rule 83-7.
    26   ///
    27   ///
    28   ///
                                                 -6-
Case 8:14-cv-00001-JVS-ADS Document 145 Filed 02/08/19 Page 8 of 8 Page ID #:2858



     1                              Respectfully submitted,
     2                              KNOBBE, MARTENS, OLSON & BEAR, LLP
     3
     4
         Dated: February 8, 2019    By: /s/ Benjamin A. Katzenellenbogen
     5                                 Joseph R. Re
                                       Stephen C. Jensen
     6                                 Benjamin A. Katzenellenbogen
                                       Stephen Larson
     7                                 Adam B. Powell
     8                                Attorneys for Defendants
                                      MASIMO CORPORATION and
     9                                MASIMO AMERICAS, INC.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            -7-
